Citation Nr: 0317266	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  99-16 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
post-traumatic stress disorder.



REPRESENTATION

Appellant represented by:	Clayte Binion, attorney



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from October 1966 to April 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2000  by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).  In the decision, the RO granted service 
connection for post-traumatic stress disorder, and assigned a 
10 percent disability rating.

In May 2002, the Board issued a decision which decided 
several other issues which were also on appeal.  In addition, 
the Board undertook additional development on the issue of 
entitlement to a higher initial rating for post-traumatic 
stress disorder pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 
19.9(a)(2)).  When it was completed, the Board provided 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 
38 C.F.R. § 20.903.)  

The Board notes that the appeal for a higher evaluation for 
PTSD arises from the initial rating decision wherein the RO 
granted service connection for the disability and assigned 
the initial disability evaluation.  Therefore, the entire 
rating period is to be considered, including the possibility 
of a staged rating (i.e., separate ratings for separate 
periods of time) based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The issue has been 
characterized accordingly.

REMAND

There have been significant changes in the law and 
regulations applicable to the veteran's claim during the 
period of time this appeal has been pending.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The Act is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The law is applicable to the veteran's claims.  The 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The veteran's claim for a higher initial rating was denied by 
the RO without adequate consideration of the new law.  
Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new law 
and implementing regulations.  The veteran was not provided a 
letter notifying him of the change in the law and the effect 
of the change on his claim for a higher rating for PTSD, nor 
was he issued a supplemental statement of the case containing 
the new law and regulations.  The statement of the case 
issued in June 2001 very briefly referenced the VCAA, but 
also erroneously referenced the old laws and regulations 
containing the "well-grounded" standard which is no longer 
applicable.  

In addition, the Board notes that the record reflects that in 
May 2003 the veteran's attorney submitted additional items of 
relevant evidence which have not yet been considered by the 
RO.  The evidence consists of records pertaining to treatment 
for anxiety at a VA outpatient clinic.  The veteran has not 
submitted a waiver of his right to have those records 
considered by the RO.  



Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 and the implementing 
regulations are fully complied with and 
satisfied. 

2.  Thereafter, the RO should 
readjudicate the veteran's claim, giving 
consideration to the additional evidence 
which was submitted by the veteran's 
attorney and any additional evidence 
which is developed by the RO.  If the 
benefits sought on appeal remain denied, 
the appellant should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  In 
particular, the SSOC should contain all 
of the new laws and regulations 
applicable to the veteran's claim.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




